Action to foreclose a mechanic’s lien. Judgment for plaintiffs, based upon a deter*902mination that a contract was entered into between the parties for the drilling of a water well at a price of $3 a foot, unanimously affirmed, with costs. In our opinion, the contract was not within the scope of Maximum Price Regulation No. 251 (§ 1, subd. [a]; 7 Federal Register 8878, 8879) of the Office of Price Administration, effective November 5, 1942, which defendant invokes. That regulation, insofar as pertinent, was concerned with material and labor used to create “ any building, structure, or construction project ” and with services rendered with respect thereto or any part thereof. The penalties prescribed for violation of this regulation can be successfully invoked only where the person so charged has been apprised of his obligation by clear, explicit and unmistakable language in the regulation itself. That a hole in the ground, or labor involved in drilling it, was to be considered as a building, structure, or construction project, or as services rendered with respect thereto, was not made clear until the promulgation of Revised Maximum Price Regulation No. 251 (§ 1, suhd. [a]; 9 Federal Register 10200), after the making and performance of the contract in suit and on August 21, 1944, wherein it was expressly provided: “ Such services and sales as excavation, demolition ánd site clearance, water well drilling, and landscaping are covered by this regulation.” Present — Hagarty, Acting P. J., Carswell, Adel, Aldrich and Nolan, JJ.